Citation Nr: 1728987	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-31 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased disability rating for chronic cervical strain with cervicoscapular myofasciitis and degenerative joint disease, to include whether the reduction of the evaluation from 20 percent to 10 percent, effective August 20, 2009, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Specifically, a November 2009 rating decision which denied both service connection for PTSD and an increased rating for a cervical spine disability (and assigned a decreased rating).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

The Board notes that the May 2015 Board remand framed the cervical spine disability issue as a claim for increased rating stemming from a rating reduction action.  However, a claim for restoration of the prior rating typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, the November 2009 rating decision was issued subsequent to the Veteran's January 2009 claim for entitlement to an increased rating for his service-connected chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the January 2009 claim for an increased rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability.  As will be discussed in more detail below, the Board finds the reduction of the Veteran's disability rating for his cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability was improper.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 decision the RO assigned a disability rating of 20 percent for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease, effective January 31, 2005.

2.  In a November 2009 rating decision, the RO reduced the Veteran's rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease to 10 percent disabling, effective August 20, 2009.  

3.  At the time of the November 2009 rating decision, improvement in the Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease under the ordinary conditions of life had not been demonstrated.

4.  The Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease is not more nearly manifested by forward flexion limited to 15 degrees or less, there has been no favorable ankylosis of the entire cervical spine, incapacitating episodes, or associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  The reduction of the rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability from 20 percent to 10 percent, effective August 20, 2009, was improper, and restoration of the 20 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.25, 4.71a, 4.10, Diagnostic Code 5242 (2016).

2.  The criteria for an initial rating in excess of 20 percent for cervical spine disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate and fully address the Veteran's service-connected cervical spine disorder.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.
      
      
      II.  Rating Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Further, under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

Here, in a November 2005 decision the RO assigned a disability rating of 20 percent for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease, effective January 31, 2005.

In a November 2009 rating decision, the RO reduced the Veteran's rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease to 10 percent disabling, effective August 20, 2009.  

As a result of the benefits granted in the November 2005 rating decision, the Veteran's combined evaluation was 40 percent effective January 31, 2005.  See 38 C.F.R. § 4.25 (combined ratings table).  Notably, the reduction, which was effective August 20, 2009, is not shown to have caused a reduction in the combined disability rating and, therefore, the Veteran's compensation was not reduced as a result of the reduction.  The Board notes that, for Veterans awarded service connection for multiple disabilities, each disability is separately rated and then combined according to the guidelines set forth in 38 C.F.R. § 4.25 to obtain a combined rating.  Individual disability ratings are not simply added to obtain a combined rating; rather, any additional service-connected disabilities, after the first or most severe, are combined based on their effect on the veteran's remaining efficiency following consideration of his initial or most severe service-connected disability.  38 C.F.R. 
§ 4.25.  Combined ratings are determined based on a combined rating table.  38 C.F.R. § 4.25, Table I.  Thus, when combining all the service-connected disabilities together, there was in fact no reduction in the combined disability rating and, therefore, no reduction in compensation.

Consequently, in cases such as this one, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, the notice provisions in § 3.105(e) is not applicable.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  Therefore, the reduction ordered in the November 2009 rating decision of the rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability is not deemed improper on the basis that the RO did not comply with the procedural requirements of § 3.105(e).  Additionally, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 20 percent disability rating for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability was not in effect for five or more years at the time of the reduction, effective August 20, 2009.

Having found that there was no procedural error in the reduction of the cervical spine disability rating, the Board must now consider whether the reduction was factually appropriate.  Therefore, the issue before the Board is whether the Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability improved as of the November 2009 rating decision.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.
After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability had not improved at the time of the November 2009 rating decision.  The Board is mindful that, in reducing the disability rating from 20 percent to 10 percent, the RO considered the results of the Veteran's August 2009 VA examination, which tended to show that the Veteran's service-connected cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability did not meet the criteria for a 20 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability.

Upon an August 2005 VA examination, the examination report revealed the Veteran had increased cervicothoracic kyphosis.  There was left paraspinal muscular tenderness inferiorly to direct palpation at approximately the C5-C6 level.  There was tenderness to palpation throughout the left trapezius.  Cervical flexion was zero to 30 degrees without pain, extension to 20 degrees without pain, left and right lateral bending to 45 degrees with pain, left rotation to 60 degrees with pain and right rotation to 50 degrees with pain at the base of the neck in the trapezius distribution.  X-rays of the Veteran's cervical spine showed minor posterior osteophyte at C7, otherwise a normal x-ray.

A March 2006 VA examination report indicated that the Veteran was treated for
myofascial strain to the cervical spine in the past and later on related that he had degenerative joint disease.  The Veteran's neck felt tight all the time and he complained of some pain on a daily basis, increased by movement of the neck, stretching, and even laying down was difficult to find a comfortable position. Prolonged sitting, standing, and walking also increased his neck pain.  He related that it flared up constantly, on a daily basis.  Physical examination of the Veteran's cervical spine showed no tenderness and no spasms.  The Veteran's active range of motion included forward flexion of 30 degrees with pain on the left side and back of the neck, extension 38 degrees with pain at the back of neck, lateral rotation left and right 40 degrees with pain at the end of each range of motion, lateral bending left of 40 degrees with pain and right 34 degrees with pain at the end of each motion. Following repeated testing, the Veteran evidenced painful motion at the end of his range of motion as above with no fatigue, no impaired endurance, and no weakened movement.  The examiner indicated that except without resorting to mere speculation, it was not possible to estimate additional losses of range of motion to the shoulder and cervical spine during acute flare-ups due to painful motion, fatigue, impaired endurance, or weakened movement. 

A June 2008 VA examination report noted that since his last compensation and pension evaluation done in 2006, the Veteran's neck had remained approximately the same, with pain over the lateral left neck muscles.  This is aggravated by almost any range of motion.  The muscular-like pain was fairly continuous.  The Veteran was able to function in his usual occupation.  He could walk for 60 minutes, sit for 60 minutes, and stand for 60 minutes.  On examination of the cervical spine, there was no evidence of spasm or tenderness on palpation of the cervical spine area.  On movement on and off the examining table and the chair it was normal, and his gait was also normal.  The range of motion of the cervical spine noted that his forward flexion was zero to 45 degrees and extension zero to 45 degrees, which was normal.  His right and left lateral flexion was zero to 30 degrees on both the right and left-hand side, and this was decreased (normal zero to 45).  His rotation on the right and left was also decreased at zero to 60 degrees (normal zero to 180).  When asked to do right and let lateral flexion time three, he was able to do that and it did not increase his pain or decrease his range of motion.

Upon an August 2009 VA examination, the examiner stated that since the Veteran's last compensation and pension evaluations done in 2006 and 2008, the neck has remained approximately the same, with pain over the lateral left neck muscles.  This was aggravated by almost any range of motion.  The Veteran's muscular-like pain was fairly continuous and rated by the Veteran as nine out of ten daily and constant.  The Veteran was able to function in his usual occupation, could walk for 10 minutes, sit for 10 minutes, and stand for 10 minutes.  He had flares daily and his condition was exacerbated by wearing gear.  Significantly, the examiner indicated the Veteran's condition was progressively worse since its onset.  Range of motion testing revealed guarding and pain with motion, but no abnormality of spinal contour, and neurological portion of the exam within normal limits.  Flexion, extension, and lateral flexion bilaterally were limited to 35 degrees, with rotation bilaterally limited to 60 degrees, for a combined range of motion of 260 degrees.  

In the Veteran's December 2009 notice of disagreement, the Veteran disagreed with the reduction from 20 percent to 10 percent.  In his August 2010 VA Form 9 Substantive Appeal, the Veteran reported continued problems with his neck.

Accordingly, when considering the August 2009 VA examination findings in conjunction with the previous June 2008 and March 2006 VA examination findings, and August 2005 VA examination report, as well as the statements of the Veteran regarding the effects of his chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability on the ordinary conditions of his daily life, the Veteran's overall disability picture remained essentially unchanged.  Although the Veteran's range of motion testing results varied, no medical professional has indicated that this variation reflected an actual improvement in the Veteran's capabilities.  Instead, the VA examination reports throughout the record have indicated that the Veteran's condition has remained the same.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 20 percent disability rating is warranted.

	III.  Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula provides a 20 percent evaluation where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

The Veteran filed a January 2009 claim for increased disability evaluation in excess of 20 percent for cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability.  The Veteran's chronic cervical strain with cervicoscapular myofaciitis and degenerative joint disease disability has not been more nearly manifested by forward flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, or incapacitating episodes, or associated extremity neurological impairment of the right upper extremity.  38 C.F.R. § 4.7.

The Veteran was afforded an August 2009 VA examination.  The examination report indicated that the examiner stated that since the Veteran's last compensation and pension evaluations done in 2006 and 2008, the neck had remained approximately the same, with pain over the lateral left neck muscles which was aggravated by almost any range of motion.  The Veteran's muscular-like pain was fairly continuous and rated by the Veteran as nine out of ten daily and constant.  The Veteran was able to function in his usual occupation, could walk for 10 minutes, sit for 10 minutes, and stand for 10 minutes.  He had flares daily and his condition was exacerbated by wearing gear.  Range of motion testing revealed guarding and pain with motion, no abnormality of spinal contour, and neurological portion of the exam within normal limits.  Flexion, extension, and lateral flexion bilaterally were limited to 35 degrees, with rotation bilaterally limited to 60 degrees, for a combined range of motion of 260 degrees.  

The Veteran's neck was examined at a January 2014 VA examination.  Range of motion testing with repetitive exercise testing against resistance, flexion was to 35 degrees with pain; the combined degrees for all ranges of motion (done with pain) was to 255 degrees.  There was localized tenderness to palpation, but no guarding, and no muscle spasm.  Strength was normal in the upper extremities, and there was no muscle atrophy.  Reflexes were normal.  The sensorineural exam of the upper extremities was normal, and the examiner reported that there was no radiculopathy.  The Veteran had functional loss and/or functional impairment of the cervical spine (neck) and had additional limitation of range of motion of the cervical spine (neck) after repetitive use, and indicated the contributing factors of disability which included less movement than normal and pain on movement.  The examiner stated that there was no change in function of the cervical spine anticipated due to flares or repetitive use over time and the Veteran was able to perform repetitive testing with three repetitions.  The Veteran was able to function in his occupation as a deputy sheriff for Denver County and there had been no incapacitating episodes where a physician had ordered him for bed rest over the last year.

At his March 2015 Board hearing, the Veteran reported that his neck pain had worsened since his 2009 VA examination.  Moreover, he explained that because he took his pain medication before his January 2014 VA examination, his range of motion was not accurately measured and therefore his disability rating was inaccurately reduced. 

The Veteran was afforded a July 2016 VA examination.  The examination report indicated that the Veteran reported he had a sense of tightness and spasm in the posterior neck with pain radiating into the left parietal region and sometimes into the posterior region of the left arm.  He reported the neck pain felt like a pressure deep into his left side of neck.  Pain worsened throughout the day, usually worse in the afternoons.  The Veteran also reported paresthesia in left hand (palm region) and into lateral left upper arm.  He reported the paresthesia awakens him at night and early morning before he arises from bed.  He reported left sided paresthesia sometimes continued into the daytime hours.  The Veteran reported occasional paresthesia in right hand which usually resolved when he arose from bed.  His neck pain was improved with medication (Ibuprofen 4 (200mg each) in morning and afternoon during the work day).  The Veteran's reported effects on work included missing six work days due to his neck condition in the past 12 months.  He reported limitations in turning head to right while driving to merge lanes and reported that his heavy gear (vest and duty belt, weapon, etc.) weighed an additional 20 pounds and resulted in increased pain in his posterior and left side of neck.  He reported neck tightness, cramping and pain resulted in decreased concentration.  He reported that carrying items such as hardware or property in his left hand resulted in tension and pain in the neck and he had to request that his coworker carry heavy items (more than 20 pounds) for him about twice per work week.

The Veteran reported flare-ups of the cervical spine (neck) described to include a recent prolonged period of increased pain (lasting one week) in his neck when he tried to help his son wire the breaks on his vehicle which occurred approximately six weeks ago.  The Veteran did not recall any other flares in the past 12 months.  The Veteran reported having functional loss or functional impairment of the cervical spine (neck) (regardless of repetitive use) described as carrying more than 20 pounds on the left (while handling a prisoner) increased neck pain.  He reported that turning his head to the right while driving resulted in neck stiffness and pain on the left.  Range of motion testing revealed the Veteran had forward flexion of zero to 35 degrees, extension of zero to 25 degrees, right lateral flexion of zero to 25 degrees, left lateral flexion of zero to 20 degrees, right lateral rotation of zero to 35 degrees, and left lateral rotation of zero to 50 degrees.  The examiner indicated that that range of motion itself, contributed to functional loss described as limited right lateral rotation caused pain in his neck, made it more difficult to check a blind spot when driving, carrying property (more than 20 pounds) in the left hand resulted in pain in the neck, and he sometimes needed his partner to carry the property.  The examiner indicated that pain was noted on examination and caused functional loss and the range of motions that exhibited pain was forward flexion, extension, right lateral rotation, and left lateral rotation.  There was no evidence of pain with weight bearing.  There was tenderness to palpation along left paraspinous muscles and left posterior neck from C5-T1 and the Veteran reported tightness, but not pain, in his posterior neck with right and left lateral flexion.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions.  The examiner indicated that the Veteran was not being examined immediately after repetitive use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and the examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without mere speculation whether pain ,weakness, fatigability, or incoordination significantly limited functional ability during flare-ups because the examiner was not able to observe the Veteran during a flare-up and could not identify specific change in functioning during a flare-up and the Veteran reported a single flare-up lasting one week in the past 12 months.  The Veteran had muscle spasm not resulting in abnormal gait or spinal contour, localized tenderness not resulting in abnormal gait or spinal contour, and no guarding of the cervical spine.  Significantly, the Veteran did not have ankylosis of the spine. 

Neither the lay nor the medical evidence shows that the Veteran's cervical spine disability is more nearly manifested by forward flexion limited to 15 degrees or less, or ankylosis of the entire cervical spine.  At worst, cervical spine flexion has been to 35 degrees, which does not more nearly approximate 15 degrees or less.  Moreover, the record does not reflect that the Veteran experienced incapacitating episodes where a physician ordered him for bed rest. 
The Veteran is competent to report that his disability is worse than presently evaluated.  In this regard, the Board accepts that he pain and limited range of motion.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation. The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned evaluation is appropriate for the pain with cervical flexion to 35 degrees, which contemplates interference with activities as reported by the Veteran.  See DeLuca, supra.  In order to warrant a higher evaluation, there must be the functional equivalent of cervical flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board has also considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision.  

This evidence including the competent and credible determinations by the VA examiners are more probative than the Veteran's reports of worsening as the examination reports were prepared by skilled, neutral medical professionals after examining the Veteran and review of the claims file.  Accordingly, the weight of evidence is against the claim for increase.  Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).



ORDER

A 20 percent disability evaluation for service-connected chronic cervical strain with cervicoscapular myofasciitis and degenerative joint disease is restored, effective August 20, 2009.

A disability evaluation in excess of 20 percent for service-connected chronic cervical strain with cervicoscapular myofasciitis and degenerative joint disease is denied. 


REMAND

This matter was remanded in May 2015 for further evidentiary development to include a VA PTSD examination.  A February 2017 VA PTSD examination report has been associated with the claims file wherein the examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria.  The Board notes that the Veteran's appeal was certified to the Board before August 4, 2014, as such the DSM-IV applies in this case and not the later released DSM-5.  See Schedule for Rating Disabilities-Mental Disorders and Definitions of Psychosis for Certain VA Purposes, (Interim Final Rule), 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As such, remand for VA PTSD examination under the applicable DSM-IV criteria is warranted.  

Updated VA treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. 

2. Then, the Veteran should be afforded a VA PTSD examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examiner should address the following:

a)  Indicated whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria. 

b)  If PTSD is diagnosed, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's PTSD is related to his military service.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria of the DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the stressor(s).  The examiner must state whether the claimed stressor(s) is adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain this finding in light of any other previous diagnoses of PTSD of record.  

An explanation must be provided for any opinion expressed.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


